Citation Nr: 0737885	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2001 to May 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Houston, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

Lumbar disc disease is attributable to service.


CONCLUSION OF LAW

Lumbar disc disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



II.  Factual Background

The service medical records include an emergency room report 
on December 1, 2001 from a private hospital, documenting a 
motor vehicle accident.  X-ray imaging of the veteran's 
lumbar spine was negative.  On December 5, the veteran 
complained of pain from the neck down to his back on the left 
side of his body.  A physician assistant identified 
tenderness to palpation in the lumbar region.  The veteran 
was put in quarters for 72 hours and prescribed Tylenol.  

Examination in service in April 2002 shows that the veteran 
checked both his overall health was "the same" and 
"worse."  The box with "the same" is initialed with the 
veteran's initials.  He checked that he totaled his car and 
was in the hospital.

In September 2002, the veteran reported problems with his 
lower back.  In December 2003, there was a report of lumbago.  
Notation was made of objective observation of lower back pain 
with tenderness at the paraspinalis muscle of the lumbosacral 
spine.  Straight leg sign was negative.  The range of motion 
was 85 degrees for flexion, 15 degrees for extension, 25 
degrees for lateral flexion, and 25 degrees for rotation.  

In February 2004, VA examined the veteran and obtained X-rays 
of his back.  The examiner noted that the veteran noticed his 
back pain in 2002.  The pain was in the lower back.  The 
examiner stated that due to the spine condition, the veteran 
suffered from lower back pain for 1 year.  The pain occurred 
3 times a week and lasted 2 to 3 hours.  It was localized, it 
did not radiate.  It could be elicited by physical activity 
and relieved by rest and Motrin.  

The examiner noted that the veteran had normal posture and 
normal gait.  The thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent.  
There was tenderness upon examination along the paraspinal 
muscle in the lower back.  There was negative straight leg 
raising on both right and left.  The range of motion was 75 
for flexion.  X-rays revealed the lumbar spine exhibited mild 
levoscoliosis with minimal degenerative disc space narrowing 
at L5-S1.  The examiner reported a diagnosis of chronic 
lumbosacral strain.

The veteran was examined in April 2006.  The examiner 
reviewed the claims file.  The veteran said he had signs and 
weakness of the low back and difficult problems with 
exercise.  He said that there was no trauma or catalyst or 
stimulus for his current back pain.  He said that the 
symptoms somewhat improved with medication.  He reported 
tingling in his lower spine without radiation or numbness.

The veteran reported weakness in his lower spine secondary to 
spasms in his right leg.  He denied stiffness, fatigue, lack 
of endurance of his lumbar spine.  Asked to describe 
additional limitations after repeat use or decreased range of 
motion, the veteran reported moving in certain directions and 
moving too quickly.  The veteran reported inability to feel 
anything in his legs.  He described a heavy feeling in his 
lower legs, muscles, and low back.  That occurred 2 to 3 
times a week, lasting 20 minutes, with the severity unknown.

Physical examination revealed normal lumbar lordosis, no 
scoliosis, and no pelvic obliquity.  The veteran could touch 
his back at the irritation spot with no pain, but when the 
examiner touched his back, he jumped.  The examiner stated 
that the response was not reproducible.  

Active and passive range of motion were equal.  There was 
flattening of the lumbar section.  Forward flexion was 0 to 
80 degrees, extension 0 to 30 degrees, bilateral side bending 
0 to 25 degrees, and rotation bilaterally 0 to 30 degrees.  
Pain, fatigue, weakness, and lack of endurance were not 
factors having a major functional impact.  The veteran 
pointed to the L5-S1 area as the source of his discomfort.  
The diagnosis rendered by the examiner was degenerative disc 
disease at L5-S1 and no lower extremity radiculopathy.  In 
the examiner's opinion, the veteran's back problem was not 
due to service.  He stated that there was absolutely no nexus 
association.  

The examiner noted that the veteran had follow-up workup for 
his lumbar spine in 2004 and 2005, but none during service.  
He observed that the veteran separated from service in May 
2002 and began reporting lumbar spine symptoms the latter 
part of 2003.  He said that the VA medical center where the 
veteran sought treatment had noted his accident during 
service and attempted to identify pain generators and 
treatment.  He noted that treatment there did not reveal a 
permanent disability and that there was no progressive 
treatment for the back nor permanent profile restrictions for 
the back.




III.  Applicable Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, in the active military, naval, or air 
service, during a period of war.  38 U.S.C.A. § 1110.  

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts sown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

IV.  Analysis

The Board concludes that service connection for lumbar disc 
disease is warranted.  Of record is a motor vehicle accident 
in which the veteran was involved early December 2001.  There 
is notation a few days later of a specific complaint of pain 
from the neck down the left side of the back and tenderness 
to palpation in the lumbar region.  The veteran claimed that 
he complained three times of back pain in service.  In 
September 2002, the veteran again reported back pain.  In 
December 2003, lumbago was reported and tenderness along the 
paraspinal muscle of the lumbosacral spine was observed.  The 
veteran was examined in February 2004.  The examiner noted 
that the veteran had noticed back pain since 2002.  Again, 
there was tenderness, consistently, along the paraspinal 
muscle in the lower back.  Pain limited the veteran's range 
of motion.  X-rays revealed degenerative disk space narrowing 
at L5-S1.  The examiner diagnosed chronic lumbosacral strain.

In April 2006, a VA examiner noted that the veteran pointed 
to the L5-S1 area as the source of discomfort.  MRI revealed 
lower lumbar degenerative disc disease, most significantly at 
L5-S1, with right neuroforaminal narrowing.  The examiner 
stated that there was loss of disc height in that area.

The first examination of February 2004 made no assessment as 
to a nexus between the diagnosed chronic lumbosacral strain 
and service.  The examiner in April 2006 concluded that there 
was absolutely no nexus association.

The Board has reviewed all the evidence of record to include 
the opinion of the VA examiner.  However, we are left with 
the impression that there is continuity of symptoms.  Our 
review reflects in-service complaints, almost immediate post 
service evidence of lumbago and soon thereafter physical 
findings consistent with chronic strain and X-ray findings of 
disc space narrowing.  The Board finds it unlikely that the 
chronic strain or the disc space narrowing developed on the 
day of the February 2004 examination.  It is far more likely 
that the chronic conditions developed prior to the 
examination.  Based upon the in-service complaints and the 
post service evidence, the Board finds that there is 
continuity of symptoms and service connection is warranted.


ORDER

Entitlement to service condition for lumbar disc disease is 
granted.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


